                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION


GREEK HOUSE CHEFS,               )                          Case No. 4:20-cv-231
                                 )
   Plaintiff,                    )
                                 )
v.                               )                      PETITION AND REQUEST FOR
                                 )                      INJUNCTIVE RELIEF
KAPPA SIGMA DELTA PI FRATERNITY, )
SMU CHAPTER, and BRADLEY         )
THOMPSON,                        )
                                 )
   Defendants.


       COMES NOW Plaintiff, Greek House Chefs (“GHC”), by and through the undersigned

counsel, and for its Petition and Request for Injunctive Relief states as follows:

                                           SUMMARY

     1.        Bradley Thompson was employed by GHC to provide culinary service as a head

chef. To secure and maintain GHC employment, Thompson agreed to a reasonable covenant not

to compete with GHC. A copy of Thompson’s electronic Agreement is attached hereto as

Exhibit 1.   GHC assigned Thompson to work at Kappa Sigma Delta Pi (“Kappa Sigma”)

fraternity. Kappa Sigma likewise signed a contract with GHC agreeing not to do business with

any GHC employees for a year following the termination of the parties’ relationship. A copy of

Kappa Sigma’s Agreement is attached as Exhibit 2. Both Thompson and Kappa Sigma are

violating their contracts by continuing to work together, but cutting out GHC. GHC seeks

temporary and permanent injunctive relief, among other remedies, to protect against further

breaches and tortious interference with contract.




                                                -1-
                                 PARTIES AND JURISDICTION

     2.         Plaintiff GHC is an Iowa corporation with its principal place of business in Polk

County, Iowa.

     3.         Defendant Thompson is a resident of Texas, and a former employee of GHC.

     4.         Defendant Kappa Sigma, SMU Chapter, is a fraternal organization incorporated

and located in Dallas, Texas.

     5.         Kappa Sigma and Thompson both agreed to personal jurisdiction in Iowa to

contract with GHC.

     6.         The parties to this case are domiciled in, and citizens of, different states.

     7.         The amount in controversy exceeds $75,000.

     8.         Diversity jurisdiction exists in this court.

                                               FACTS

     9.         GHC provides culinary services to approximately 130 sororities and fraternities

around the country.

    10.         GHC’s business depends on developing and maintaining relationships between its

employees and its clients.

    11.         To protect the relationships GHC develops, the Agreement between Thompson

and GHC contained a non-compete provision stating:

                1. Non-Competition

                During the period of my employment with the Company and for a period of one
                (1) year after the date of termination of my employment with the Company for
                any reason (the “Restricted Period”), with or without cause, I will not, anywhere
                within sixty (60) miles of any location at which I previously worked for the
                Company, directly or indirectly, engage in or own or control any interest in or act
                as an officer, director, or employee of or consultant or adviser to, any firm,
                corporation, or institution which provides personal chef, food management,
                cooking or hosted dining services to, for or within any fraternity, sorority,



                                                  -2-
               house, chapter or similar private collegiate residence, in competition with the
               business of the Company.

               2. Non-Piracy; Non-Interference

               I will not, directly or indirectly, at any time during the Restricted Period, solicit,
               provide services to, or in any way become employed by any fraternity, sorority,
               house, chapter or similar private collegiate residence which is or was a
               customer of the Company at any time within the preceding twenty-four (24)
               months, or (b) seek to induce, bring about, promote, facilitate, encourage, request
               or advise any customer, supplier or vendor of the Company to terminate, reduce,
               limit or change their business relationship with the Company or any of its
               affiliates.

               3. Non-Solicitation or Hire

               During the Restricted Period, I will not recruit or hire any employee of the
               Company, or otherwise induce any such employee to leave the employment of the
               Company, to become an employee of or otherwise be associated with me or any
               company or business with which I am or may become associated.

Exh. 1.

    12.        Thompson, in executing his Agreement, “agree[d] that (a) the restrictions set forth

in this Agreement are reasonable to protect the Company’s rights to control its near-permanent

business relationships with its customers and vendors, (b) the covenants and obligations set forth

herein relate to special, unique and extraordinary matters, (c) a violation of any of the terms of

such covenants and obligations will cause the Company irreparable injury for which adequate

remedies are not available at law, and (d) in the event of any actual or threatened violation

violation [sic] of any provision of this Agreement, the Company shall have the right to seek

injunctive and other equitable relief to prevent a breach or threatened breach of this Agreement,

in addition to any other existing rights provided in the Agreement or by operation of law, without

the requirement of posting bond.”

    13.        Thompson further agreed, “I shall reimburse the Company for all costs, expenses

or damages that it incurs as a result of any actual or threatened violation by me of any provision




                                                -3-
of this Agreement. This obligation shall include court costs, litigation expenses, and reasonable

attorneys’ fees.”

    14.         The Agreement between Kappa Sigma and GHC contained the following terms:

                §8. Non-Solicitation

                Neither of Vendee nor its agents, representatives or members may, directly or
                indirectly, hire, cause to be hired, solicit for hire, attempt to induce or entice
                away, or otherwise suggest to or approach for these purposes any GHC employee
                at any time during the terms of this Agreement and for an additional period of one
                year following the termination hereof unless first given advice and specific
                written consent by GHC. Vendee acknowledges that GHC has supplied the
                resources to vet, hire, train and provide all proprietary training modules to its
                chefs. Should such solicitation occur, the Vendee agrees to be held liable to and
                shall pay a sum of $25,000 for each employee to GHC for damages and loss.
                Vendee would maintain the rights to the chef(s) after such payments have been
                made. It is understood that the restrictions contained herein are responsible and
                necessary to protect GHC and its legitimate business interest.

Exh. 2.

    15.         Kappa Sigma agreed that the restrictions in its contract are “necessary to protect

GHC and its legitimate business interests.”

    16.         Kappa Sigma agreed to jurisdiction in this Court.

    17.         Kappa Sigma agreed that the prevailing party in litigation under its agreement

with GHC “is entitled to recover reasonable attorneys’ fees.”

    18.         On May 17, 2000, Thompson’s employment with GHC ended.

    19.         After Thompson left GHC, Kappa Sigma continued working with Thompson in

direct violation of its contract with GHC.

    20.         GHC suffers of irreparable harm if Thompson and Kappa Sigma are allowed to

violate their contracts.

                            COUNT I: BREACH OF CONTRACT
                              (Against Defendant Kappa Sigma)

    21.         GHC realleges paragraphs 1 through 20 as though set forth fully herein.



                                               -4-
    22.          GHC has a valid and enforceable Agreement prohibiting Kappa Sigma from

doing business with Thompson.

    23.          GHC fully performed under the Agreement with Kappa Sigma.

    24.          Kappa Sigma has breached and continues to breach the Agreement by working

with Thompson.

    25.          As a result of Kappa Sigma breaches, GHC has suffered monetary harm in an

amount to be proven at trial, and irreparable harm.

          WHEREFORE, GHC respectfully requests that the Court enter judgment in its favor,

awarding:

          i)     Temporary and permanent injunctive relief;

          ii)    Actual damages in an amount to be proven at trial;

          iii)   The costs of this action;

          iv)    Reasonable attorneys’ fees; and

          v)     Such other and further relief as the Court deems appropriate.

                             COUNT II: BREACH OF CONTRACT
                                (Against Defendant Thompson)

    26.          GHC realleges paragraphs 1 through 25 as though set forth fully herein.

    27.          GHC has a valid and enforceable Agreement prohibiting him from doing any

business with Kappa Sigma for a year after the end of his employment with GHC.

    28.          GHC fully performed under the Agreement by, among other things, employing

Thompson and providing him with access to clients and client information.

    29.          Thompson has breached and continues to breach the Agreement by working with

Kappa Sigma in violation of his contract.




                                                -5-
    30.            As a result of Thompson’s breaches, GHC has suffered monetary harm in an

amount to be proven at trial, and irreparable harm.

          WHEREFORE, GHC respectfully requests that the Court enter judgment in its favor,

awarding:

          vi)      Temporary and permanent injunctive relief;

          vii)     Actual damages in an amount to be proven at trial;

          viii)    The costs of this action;

          ix)      Reasonable attorneys’ fees; and

          x)       Such other and further relief as the Court deems appropriate.

                  COUNT III: TORTIOUS INTERFERENCE WITH CONTRACT
                                  (Against Kappa Sigma)

    31.            GHC restates paragraphs 1 through 30 of this Petition as though set forth fully

herein.

    32.            At a minimum, upon receipt of this complaint, Defendant Kappa Sigma knows of

Thompson’s Agreement with GHC, including the provisions prohibiting Thompson from

providing services to Kappa Sigma.

    33.            To the extent Kappa Sigma continues to employ Thompson’s services, Kappa

Sigma intentionally and improperly interferes with the Agreement between GHC and Thompson.

    34.            Defendant Kappa Sigma’s continued interference constitutes an ongoing breach

of the Agreement.

    35.            Defendant Kappa Sigma’s actions will continue to damage GHC.

    36.            Defendant Kappa Sigma’s actions knowingly and intentionally violate the rights

of GHC.




                                                  -6-
    37.           Defendant Kappa Sigma’s actions are with willful and wanton disregard of the

rights of GHC.

    38.           Defendant Kappa Sigma’s actions are causing, and will cause, irreparable harm

and damage to GHC.

          WHEREFORE, GHC respectfully requests that the Court enter judgment in its favor

awarding:

          (i)     Temporary and permanent injunctive relief;

          ii)     Actual damages in an amount to be proven at trial;

          iii)    The costs of this action;

          iv)     Punitive damages;

          v)      Reasonable attorneys’ fees; and

          vi)     Such other and further relief as the Court deems appropriate.

                 COUNT IV: TORTIOUS INTERFERENCE WITH CONTRACT
                                 (Against Thompson)

    39.           GHC restates paragraphs 1 through 38 of this Petition as though set forth fully

herein.

    40.           At a minimum, upon receipt of this Complaint, Defendant Thompson knows of

Kappa Sigma’s Agreement with GHC, including the provisions prohibiting Kappa Sigma from

accepting Thompson’s services.

    41.           To the extent Thompson continues to provide services to Kappa Sigma,

Thompson intentionally and improperly interferes with the Agreement between GHC and Kappa

Sigma.

    42.           Defendant Thompson’s continued interference with Sigma’s contract constitutes

an ongoing breach of the Agreement.



                                                 -7-
    43.              Defendant Thompson’s actions will continue to damage GHC.

    44.              Defendant Thompson’s actions knowingly and intentionally violate the rights of

GHC.

    45.              Defendant Thompson’s actions are with willful and wanton disregard of the rights

of GHC.

    46.              Defendant Thompson’s actions are causing, and will cause, irreparable harm and

damage to GHC.

          WHEREFORE, GHC respectfully requests that the Court enter judgment in its favor

awarding:

          (i)        Temporary and permanent injunctive relief;

                ii) Actual damages in an amount to be proven at trial;

                iii) The costs of this action;

                iv) Punitive damages;

                v)   Reasonable attorneys’ fees; and

                vi) Such other and further relief as the Court deems appropriate.

            COUNT V: TEMPORARY AND PERMANENT INJUNCTIVE RELIEF
                           (Against Both Defendants)

    47.              GHC restates and realleges paragraphs 1 through 46 of this Petition as though set

forth fully herein.

    48.              The actions of Defendants Thompson and Kappa Sigma have caused, and will

continue to cause, irreparable harm to GHC for which monetary damages alone will be an

inadequate remedy.

    49.              Among other things, the actions of Defendants Thompson and Kappa Sigma have

damaged, and will continue to damage, GHC’s relationships with its customers. Allowing



                                                    -8-
Defendants Thompson and Kappa Sigma to breach or tortiously interfere with GHC’s Agreement

with Thompson is inappropriate, and the balance of harms is substantially greater to GHC.

      50.          Public policy does not favor allowing employees who signed agreements

containing reasonable covenants not to compete to violate those covenants and provide

unjustified benefits to a new employer. Public policy does not favor the breach of, or tortious

interference with, covenants not to compete and confidentiality agreements.

      51.          No petition for the same relief or any part thereof has been previously presented

to or refused by any court or justice.

         WHEREFORE, GHC respectfully requests the Court enter temporary and permanent

injunctive relief in its favor against Thompson and Kappa Sigma as follows:

            (i)    Prohibiting Thompson and Kappa Sigma from directly conducting business with

any GHC customer or client;

             ii)   Prohibiting Thompson and Kappa Sigma from directly or indirectly providing any

service or product to any actual or prospective customer or client of GHC;

        iii)       Enjoining further violations of Thompson’s covenant not to compete and

confidentiality agreement with GHC;

        iv)        Requiring disgorgement of all profits earned by Thompson and Kappa Sigma

from GHC’s current or potential customers or clients;

        v)         Awarding GHC the costs and reasonable attorneys’ fees incurred in this action;

and

        vi)        Awarding all other relief as the Court deems appropriate.




                                                  -9-
BELIN McCORMICK, P.C.



By
   Michael Reck                              AT0006573
   Kelsey J. Knowles                         AT0004233
   Mariah L. Slocum                          AT0014103
666 Walnut Street, Suite 2000
Des Moines, IA 50309-3989
Telephone: 515.283.4645; 515.283.4610; 515.283.4644
Facsimile: 515.558.0631; 515.558.0631; 515.558.0644
E-mail: mrreck@belinmccormick.com
kjknowles@belinmccormick.com
mlslocum@belinmccormick.com
ATTORNEYS FOR PLAINTIFF




       - 10 -
